DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 3/05/2019 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front mount is coupled to a casing” of claims 1, 12, and 19; the “front mount is located… forward of the centre of gravity of the gas turbine engine” of claims 1 and 19; the “front mount provides at least one coupling point on the engine core casing circumference” of claims 4 and 14; the “rear mount is coupled to the casing of the engine core” of claims 5 and 12; the “front mount is coupled to a casing of the engine core and the front mount is located at forward of the centre of gravity of the gas turbine engine” of claim 12 must be shown or the feature(s) canceled from the claim(s).  Notably, no connection is shown between a mount and an engine casing.  Additionally, no embodiment is shown in which the forward mount 50 is positioned forward of the center of gravity (CG), Fig. 2 clearly shows the forward mount 50 axially coincident with the CG.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “13”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2017/0058830) in view of Brodell (US 5,524,847).
Regarding Claim 1, Suciu discloses in Figs. 1A-1B, a gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine 18, a compressor 16, and a core shaft 14 connecting the turbine to the compressor; 
a fan 20 located upstream of the engine core, the fan comprising a plurality of fan blades 34; 
a gearbox 25 that receives an input from the core shaft 14 and outputs drive to the fan 20 so as to drive the fan at a lower rotational speed than the core shaft (read paras. 0040 and 0042), and 
a front mount (Fig. 1C and annotation of 1B below, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) and a rear mount (Fig. 1C, the structure of 84 extending between the pylon 12 and the engine casing portion 52C), the front and rear mounts being configured to connect the gas turbine engine to the aircraft (via pylon 12; see annotation of Fig. 1B below), 
wherein the front mount is coupled to a casing of the engine core (as shown in Figs. 1B and 1C).

    PNG
    media_image1.png
    404
    732
    media_image1.png
    Greyscale

Brodell does not disclose the front mount is located at substantially the same axial position as a centre of gravity (CG) of the gas turbine engine or forward of the centre of gravity of the gas turbine engine.
Brodell discloses a gas turbine engine (Fig. 1, ‘10’) having a front mount 88 and a rear mount 92.  Brodell teaches the forward mount 88 positioned axially coincident with the center of gravity of the gas turbine engine 10 (read col. 6, ll. 19-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Suciu to include wherein the front mount is located at the same axial position as a center of gravity of the engine as taught by Brodell in order to ensure a generally linear load path from the engine case to the pylon beam which minimized bending stresses (Brodell col. 6, ll. 19-25).
Regarding Claim 2, Suciu in view of Brodell teaches the claimed invention as discussed above including wherein the front mount is positioned such that a line passing through the front mount and the centre of gravity of the gas turbine engine 
Regarding Claim 3, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein the front mount (Fig. 1C, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) extends around at least a portion of the engine core casing circumference (see Figs. 1A-1C).
Regarding Claim 4, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein the front mount (Fig. 1C, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) provides at least one coupling point (see Fig. 1B and the annotation in the rejection of claim 1 where the defined front mount connects with the engine core casing) on the engine core casing circumference for connecting the gas turbine engine to the aircraft (through the pylon 12).
Regarding Claim 5, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein the rear mount (Fig. 1C, the structure of 84 extending between the pylon 12 and the engine casing portion 52C) is coupled to the casing (specifically casing portion 52C as shown in Fig. 1C) of the engine core.
Regarding Claim 6, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein the rear mount (Fig. 1C, the structure 

    PNG
    media_image2.png
    456
    782
    media_image2.png
    Greyscale

Regarding Claim 7, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu in view of Brodell as discussed does not explicitly teach wherein the gas turbine engine has a maximum thrust greater than or equal to 200kN.  If, indeed, the engine disclosed by Suciu does not meet the claimed performance requirement, the thrust requirement can be met simply by increasing the size of the engine where a larger engine will operate the same as a smaller engine but, obviously, produce more thrust.

Regarding Claim 8, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu in view of Brodell as discussed does not explicitly teach wherein the fan has a diameter greater than or equal to 250 cm.  If, indeed, the engine disclosed by Suciu does not have the claimed fan diameter, the diameter requirement can be met simply by increasing the size of the engine where a larger engine will obviously produce more thrust.
It would have been obvious to one of ordinary skill in the art at the time of filing to have scaled the engine of Suciu to include a fan diameter greater than or equal to 250 cm in order to provide enough thrust for large aircraft and because the mere scaling of the engine size would result in an engine that would perform differently than that disclosed by Suciu, MPEP 2144.04 IV. A..
Regarding Claim 9, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein: the turbine 18 is a first turbine , the compressor 16 is a first compressor, and the core shaft 14 is a first core shaft; the engine core further comprises a second turbine 28, a second compressor 26, and a second core shaft 24 connecting the second turbine to the second compressor (see Fig. 1A); and the second turbine 28, second compressor 26, and second core shaft 24 are arranged to rotate at a higher rotational speed than the first core shaft 14 (the second 
Regarding Claim 10, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein the front mount (Fig. 1C, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) is provided in an axial region that overlaps the first compressor 16 (see Fig. 1A and annotation of 1B in the rejection of claim 1).
Regarding Claim 11, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses the front mount (Fig. 1C and annotation of 1B below, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) is provided at a rear end of the first compressor 16 (see defined front mount in Fig. 1A).
Regarding Claim 19, Suciu discloses in Figs. 1A-1B, a gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine 18, a compressor 16, and a core shaft 14 connecting the turbine to the compressor; 
a fan 20 located upstream of the engine core, the fan comprising a plurality of fan blades 34; 
a gearbox 25 that receives an input from the core shaft 14 and outputs drive to the fan 20 so as to drive the fan at a lower rotational speed than the core shaft (read paras. 0040 and 0042), and 
a front mount (Fig. 1C and annotation of 1B below, the structure of 82, 40, and 48 extending between the pylon 12 and the engine casing) and a rear mount (Fig. 1C, 
wherein the front mount is coupled to a casing of the engine core (as shown in Figs. 1B and 1C).

    PNG
    media_image1.png
    404
    732
    media_image1.png
    Greyscale

Brodell does not disclose the front mount is located at substantially the same axial position as a centre of gravity (CG) of the gas turbine engine or forward of the centre of gravity of the gas turbine engine.
Brodell discloses a gas turbine engine (Fig. 1, ‘10’) having a front mount 88 and a rear mount 92.  Brodell teaches the forward mount 88 positioned axially coincident with the center of gravity of the gas turbine engine 10 (read col. 6, ll. 19-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Suciu to include wherein the front mount is located at the same axial position as a center of gravity of the engine as taught by Brodell in order to ensure a 
Suciu in view of Brodell as discussed does not explicitly teach wherein the fan has a diameter greater than or equal to 250 cm.  If, indeed, the engine disclosed by Suciu does not have the claimed fan diameter, the diameter requirement can be met simply by increasing the size of the engine where a larger engine will obviously produce more thrust.
It would have been obvious to one of ordinary skill in the art at the time of filing to have scaled the engine of Suciu to include a fan diameter greater than or equal to 250 cm in order to provide enough thrust for large aircraft and because the mere scaling of the engine size would result in an engine that would perform differently than that disclosed by Suciu, MPEP 2144.04 IV. A..
Regarding Claim 20, Suciu in view of Brodell teaches the claimed invention as discussed above.  Suciu further discloses wherein: the turbine 18 is a first turbine , the compressor 16 is a first compressor, and the core shaft 14 is a first core shaft; the engine core further comprises a second turbine 28, a second compressor 26, and a second core shaft 24 connecting the second turbine to the second compressor (see Fig. 1A); and the second turbine 28, second compressor 26, and second core shaft 24 are arranged to rotate at a higher rotational speed than the first core shaft 14 (the second set includes high pressure components which can rotate at a higher rotational speed than the first, low pressure components).

Allowable Subject Matter
Claims 12-18 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the following in combination with the other independent claim limitations: “wherein the front mount is coupled to a casing of the engine core and the front mount is located at forward of the centre of gravity of the gas turbine engine, wherein the front mount is positioned such that a line (L1) passing through the front mount and the centre of gravity (CG) of the gas turbine engine subtends a first angle (a) of 5 degrees or less relative to a plane (P) perpendicular to a longitudinal axis of the gas turbine engine.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741